Citation Nr: 1509230	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-35 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for papillary carcinoma of the thyroid, to include as due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1967 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2011, the Board determined that there was new and material evidence to reopen the claim of entitlement to service connection for papillary carcinoma of the thyroid and remanded the issue for further development.  In July 2013, the Board again remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  In a September 2014 decision, the Board remanded the claim once more to the AOJ for development of the evidence and adjudication.  The case has since been returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

The Board notes that, during the pendency of this appeal, the Veteran revoked his power of attorney for the Veterans of Foreign Wars of the United States in June 2008 and appointed the Disabled American Veterans as his representative in March 2014.  In January 2015, he changed his representation back to the Veterans of Foreign Wars of the United States.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to herbicides agents during his military service.

2.  The Veteran currently has a diagnosis of papillary carcinoma of the thyroid.

3.  The Veteran's papillary carcinoma of the thyroid did not manifest during service or within one year of separation and is not otherwise related to his military service, including herbicide exposure therein.


CONCLUSION OF LAW

Papillary carcinoma of the thyroid was not incurred in active service, may not be presumed to have been incurred therein, and is not due to herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notice letter in December 2007, which was prior to the initial decision on the claim in April 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met. 

Moreover, the requirements with respect to the content of the notice were met in this case.  In the December 2007 letter, the RO notified the Veteran of the evidence necessary to substantiate a claim for service connection and informed him of the division of responsibilities in obtaining the evidence to support his claim.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified, relevant, and available post-service medical records are in the claims file.  The Veteran and his representative have not identified any other outstanding evidence that is relevant to the case.  

In the Board's May 2011 remand, the AOJ was instructed to afford the Veteran a VA examination in connection with this claim.  The remand requested that the examiner answer specific questions in rendering an opinion.  The Veteran was afforded a VA examination in January 2012.  However, the Board determined in its July 2013 remand that the January 2012 VA examiner provided an insufficient rationale for his opinion and did not answer all of the questions posed by the May 2011 remand.  The Board directed the examiner to provide an addendum opinion, which the AOJ later obtained in September 2013.  In its September 2014 remand, the Board found that a clarifying opinion was necessary in light of an inconsistency within the examiner's addendum opinion.   In addition, the Board instructed the AOJ to obtain an updated power of attorney for the Veteran and to associate the Veteran's service treatment records (STRs) with the claims file.  

The AOJ obtained a clarifying opinion in October 2014.  The examiner explained the discrepancy from the September 2013 addendum opinion and also provided an opinion in response to the Board's questions.  The examiner considered the Veteran's history and provided a rationale for the opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The examiner also stated that he had reviewed the VBMS file.  The Board notes that the information contained in the Virtual VA file is either duplicative of the records in VBMS or irrelevant to the issue on appeal.  Thus, it appears the examiner reviewed all of the information in the claims file that is relevant to providing an opinion.  

In addition, the AOJ obtained an updated power of attorney for the Veteran in January 2015.  The AOJ also associated the Veteran's service treatments with his VBMS file.  Accordingly, the Board finds the AOJ has substantially complied with the Board's remand instructions and an additional remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id. 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Veteran has contended that his papillary carcinoma of the thyroid is related to his herbicide exposure during active service.

The Veteran's service treatment records reveal a November 1965 WO Flight Program examination that categorized the Veteran's mouth and throat as abnormal, noting that he had a tonsillectomy and adenoidectomy at age 2.  During examinations in November 1966, April 1968, and April 1969, the Veteran's endocrine system was noted as normal.  An August 1968 service treatment record noted that the Veteran had no abnormal masses in his neck, a deviated septum, and difficulty breathing.  Later in November 1968, a service treatment record stated that the breathing difficulty had existed since childhood.  At different points during service, the Veteran also sought treatment for a sore throat.

An August 1974 private discharge summary indicated that the Veteran was noted to have a nodule of the thyroid.  The summary added that papillary carcinoma with lymphatic and capsular involvement was noted and that a total thyroidectomy had been performed.  In an August 1992 thyroid scan, there was no evidence of residual functioning thyroid tissue.  A scan from this facility in November 1994 detected the presence of a small focus of suggestion of functioning tissue.  In a December 1994 letter from Dr. W. (initials used to protect privacy), he stated that there was no evidence of recurrent papillary thyroid carcinoma clinically 20 years after the Veteran's near total thyroidectomy.  In a July 1998 letter, Dr. W. stated that the Veteran's thyroid carcinoma was first diagnosed in 1974 and that there was no evidence of active disease at that time.

An April 2002 letter from Dr. S. noted that the Veteran was treated with radioactive iodine following his 1974 surgery and that he had a history of radiation therapy for acne.  A May 2006 VA treatment record noted that the Veteran was given reassurance that his thyroid cancer was not related to Agent Orange at that time.  In addition, the Veteran was advised that no disease that had been found was related to Agent Orange exposure at that time.  In October 2012, a VA treatment record stated that the Veteran's malignant neoplasm of the thyroid was in remission.

During his January 2012 VA examination, the Veteran reported that he was first diagnosed with papillary carcinoma of the thyroid in July 1974.  He denied a history of radiation exposure.  The examiner noted that the Veteran had been diagnosed with a malignant neoplasm of the thyroid in July 1974.  The Veteran required continuous medication to control his thyroid condition.  He also had residual endocrine dysfunction following his 1974 total thyroidectomy in the form of hypothyroid endocrine dysfunction.

In August 2013, a VA treatment record stated that the Veteran had no history of recurrence of distant metastasis.  In October 2013, the Veteran underwent radioiodine ablation of his thyroid remnant.  Later on October 23, 2013, a VA treatment record noted that there was no definite abnormal uptake of radioiodine to identify a functioning thyroid malignancy.

The evidence of record reflects that the Veteran has been diagnosed with papillary carcinoma of the thyroid.  Thus, the Veteran has a current disability.

The Veteran meets the threshold requirement for the chronic disease presumption as his malignant neoplasm of the thyroid is among the qualifying diseases.  See 38 C.F.R. § 3.309(a).  However, the Board finds that the Veteran's papillary carcinoma of the thyroid did not manifest in service or for many years thereafter.  The record shows that the Veteran was first diagnosed with papillary carcinoma of the thyroid in 1974.  The October 2014 VA examiner opined that it was less likely than not that the Veteran's papillary thyroid carcinoma developed to a compensable degree within one year of separation from active service.  The examiner noted that that the Veteran first presented with a palpable nodule in 1974, which was more than one year following his separation from active duty.  The examiner added that a review of medical literature and the record showed that papillary thyroid cancer is diagnosed through a tissue diagnosis obtained by methods such as a biopsy.  Such a diagnosis was also not made until 1974.  As the record does not reflect that the Veteran's papillary carcinoma of the thyroid manifested in service or within the presumptive one year period, the chronic disease presumption does not apply.

The Board notes that the Veteran did serve in the Republic of Vietnam from February 1967 to February 1968.  Thus, he is presumed to have been exposed to herbicides during his military service.  However,  papillary carcinoma of the thyroid is not among the diseases listed as presumptively associated with herbicide exposure.  Thus, the Veteran is also not entitled to service connection on a presumptive basis due to herbicide exposure.  38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish service connection if the evidence shows that his current cancer was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Dr. G., the Veteran's private physician, opined that it was as likely as not that the Veteran's thyroid cancer was related to his Agent Orange exposure.  Dr. G. stated that this opinion was based on the Veteran's medical history and the 2002 report by the National Academy of the Sciences' Institute of Medicine entitled Veterans and Agent Orange:  Update 2002.  Dr. G explained that this study showed evidence of a link between Agent Orange and thyroid disorders.  He added that, although he knew of no other medical literature that showed a cause and effect between thyroid cancer and Agent Orange, he was aware that other types of tumors had been linked with Agent Orange.  

The Board finds Dr. G.'s opinion to have limited probative opinion, as he relied on an older study that has since been updated.  In Veterans and Agent Orange:  Update 2008, the National Academy of the Sciences found that there was insufficient evidence to conclude whether an association exists between herbicide exposures and effects on thyroid homeostasis.  July 2009; see also 59 Fed. Reg. 341 (Jan 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).  Moreover, Dr. G. specifically indicated that he was unaware of any scientific literature besides the 2002 study that showed a link between thyroid cancer and Agent Orange.  

On the other hand, the most probative evidence of record does not suggest that the Veteran's papillary carcinoma of the thyroid is related to his period of active service, to include his herbicide exposure therein.  The October 2014 VA examiner opined that the Veteran's papillary thyroid carcinoma was not caused or aggravated by his period of active service, to include herbicide exposure.  He noted that papillary thyroid carcinoma is not listed as a condition presumptively related to Agent Orange exposure.  He also explained that the causes of this type of carcinoma that were supported by medical literature included a prior history of radiation exposure, oral contraceptive use, or prior benign thyroid nodules.  The examiner noted that the Veteran did not have any of these exposures.  The Board notes that, although Dr. S. stated in 2002 that the Veteran had a history of radiation therapy for acne, the Veteran specifically denied having a history of radiation exposure during the January 2012 VA examination.  In addition, as noted above, he does not claim that his papillary carcinoma of the thyroid is related to any in-service exposure to radiation.  The VA examiner concluded that there was no scientific foundation for establishing a relationship between thyroid cancer and herbicide exposure, as also concluded by the National Academy of Science.  The VA examiner reviewed the claims file, including the service treatment records and the post-service medical records, as well as the Veteran's own reported history.  He offered a rationale for the provided opinion that is supported by the evidence of record.  As the examiner based his opinion on clinical data and other rationale, the Board finds this opinion to be probative.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, besides the claimed connection to herbicide exposure, the Veteran does not assert an additional etiological link between his thyroid cancer and service.

The Board has considered the statements of the Veteran asserting that his papillary carcinoma of the thyroid is related to his herbicide exposure in service.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history. Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board does not find the Veteran competent to provide an opinion relating his current carcinoma to his military service.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue that go beyond a simple and immediately observable cause-and-effect relationship.  

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the October 2014VA examiner is of greater probative weight than the Veteran's more general lay assertions in this regard.  The examiner reviewed the claims file, the Veteran's own reported history, and medical literature and he has training, knowledge, and expertise on which he relied to form his opinion.  He also provided a thorough rationale for the conclusion reached.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for papillary carcinoma of the thyroid.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for papillary carcinoma of the thyroid is not warranted.


ORDER

Entitlement to service connection for papillary carcinoma of the thyroid, to include as due to herbicide exposure, is denied.






REMAND

In an August 2011 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from November 18, 2010.  In January 2012, the Veteran submitted a VA Form 21-4138 in which he disagreed with the August 2011 rating decision, specifically with regard to the disability rating.  However, a statement of the case has not been issued.  Where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, the Board finds that a remand is necessary for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


